United States Court of Appeals
                                                                     Fifth Circuit
                                                                  F I L E D
               IN THE UNITED STATES COURT OF APPEALS             December 17, 2003
                       FOR THE FIFTH CIRCUIT
                                                              Charles R. Fulbruge III
                                                                      Clerk

                            No. 03-60330
                          c/w No. 03-60704
                          Summary Calendar



                    GEORGE DUNBAR PREWITT, JR.,

                                                                Appellant.

                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                       USDC No. 4:96-MC-1
                      --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     George Dunbar Prewitt, Jr., an attorney at law, appeals the

district court’s order banning him from the third floor of the

federal courthouse in Greenville, Mississippi, absent a showing of

good cause.    First, he argues that the district court lacked

jurisdiction to impose such an order.         A court’s imposition of

sanctions, such as here, stems from its inherent power.                   See

Chambers v. NASCO, Inc., 501 U.S. 32, 43 (1991); Crowe v. Smith,

151 F.3d 217, 266 (5th Cir. 1998).       The district court was not

without jurisdiction.

     Second,   Prewitt   argues   that   he   was   never    informed      of


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
“the specific sanctionable actions at issue” in his show-cause

hearing.       The district court provided Prewitt with 81 pages of

written material relating to his sanctionable conduct. Prewitt has

not shown that the notice he received deprived him of a meaningful

opportunity to be heard.         See City of West Covina v. Perkins, 525

U.S. 234, 240 (1999).

     Third, Prewitt argues that Judge Mills, the district court

judge who presided over Prewitt’s show-cause hearing, was biased

against him. Disqualification under 28 U.S.C. § 455 is appropriate

if a “reasonable man, were he to know all the circumstances, would

harbor    doubts    about     the     judge’s    impartiality.”           Levitt   v.

University of Texas at El Paso, 847 F.2d 221, 226 (5th Cir. 1988)

(citations omitted).          Prewitt’s speculation that Judge Mills is

biased because of a previously dismissed case in which Judge Mills

was neither a party nor the adjudicator is conclusional.                     He has

not shown that a reasonable person would harbor doubts about the

judge’s impartiality.         See id.

     Fourth, Prewitt argues that he was sanctioned on February 27,

1996,    and    again   on    April     1,    1996,    for   the   same     conduct.

The district court held that the April 1996 sanction order was void

for failure to comply with due process standards.                     There is no

meaningful relief available that would redress this alleged wrong.

Therefore, this issue is moot.           See First Indiana Fed. Sav. Bank v.

F.D.I.C., 964 F.2d 503, 507 (5th Cir. 1992).

     Fifth,      Prewitt     argues    that   the     sanctions    order   violates

                                          2
his First Amendment rights.       The Supreme Court has stated the

general principle that “the First Amendment does not guarantee

access to property simply because it is owned or controlled by the

government.”    U.S. Postal Serv. v. Council of Greenburgh Civic

Ass’ns, 453 U.S. 114, 129 (1981).           Moreover, the district court

found Prewitt to be a threat to public safety, which presents a

legitimate cause for limiting his access to the courthouse.                See

e.g., Schenck v. Pro-Choice Network Of Western New York, 519 U.S.

357, 375   (1997)   (First   Amendment      rights   may   be   narrowed   for

legitimate public safety concerns). Prewitt has not shown that the

sanctions amount to a First Amendment violation.

     Last, Prewitt argues that the district court failed to comply

with the mandate rule, the sanctions order violates his rights

under   the    Establishment    and       Free   Exercise       Clauses,   and

the sanctions order is unconstitutionally vague.                We decline to

address these arguments as they are raised for the first time in

this appeal.   See Leverette v. Louisville Ladder Co., 183 F.3d 339,

342 (5th Cir. 1999).   The district court’s order is AFFIRMED.             All

outstanding motions are DENIED.

     AFFIRMED; MOTIONS DENIED.




                                      3